Citation Nr: 0108591	
Decision Date: 03/23/01    Archive Date: 03/29/01

DOCKET NO.  99-11 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a 
left shoulder separation.

2.  Entitlement to an increased rating for lumbar disc 
disease, currently evaluated at 40 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Ferrandino, Associate Counsel


INTRODUCTION

The veteran had active service from July 1974 to March 1993.

By rating action of August 1998, the Columbia, South Carolina 
Regional Office (RO) continued the evaluation of the 
veteran's service connected lumbar disc disease with 
radiculopathy at 40 percent.  By rating action of November 
1998, the Columbia, South Carolina RO continued the 
evaluation of the veteran's service connected lumbar disc 
disease with radiculopathy at 40 percent; denied service 
connection for bilateral heel spurs; and continued the 0 
percent evaluation of the veteran's service connected 
acromioclavicular separation, left shoulder.  By rating 
action of January 1999, the Columbia, South Carolina RO 
continued the evaluation of the veteran's service connected 
lumbar disc disease with radiculopathy at 40 percent and 
continued the evaluation of the veteran's service connected 
residuals of a left shoulder separation at 0 percent. 

In June 1999, the veteran indicated that he was disagreeing 
with the last rating decisions of the RO.  A statement of the 
case was issued in June 1999, wherein it was noted that it 
was assumed that the veteran was disagreeing with all 
decisions made within a year prior to the date of receipt of 
his notice of disagreement and all were addressed; the issues 
were listed as evaluation of lumbar disc disease with 
radiculopathy currently evaluated at 40 percent, evaluation 
of residuals of a left shoulder separation, currently 
evaluated at 0 percent, and service connection for bilateral 
heel spurs as secondary to the service connected back 
disability.  A substantive appeal was filed in June 1999 with 
no hearing requested.  Additionally in June 1999, the veteran 
requested a hearing at the RO.  In writing in May 2000, the 
veteran withdrew his appeal as to the issue of service 
connection for heel spurs as secondary to the service 
connected back disability. 

In December 2000, the veteran requested a video 
teleconference hearing before a member of the Board.  
Additionally, in January 2001, the veteran indicated that he 
was requesting a video teleconference hearing before a member 
of the Board in lieu of an in-person hearing.


REMAND

In December 2000 and in January 2001, the veteran indicated 
that he wanted a videoconference hearing at the RO before a 
member of the Board.  The abovementioned Board hearing has 
not been held.

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
videoconferencing hearing before a member 
of the Board of Veterans' Appeals.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




